Title: To James Madison from William Riggin, 30 June 1807
From: Riggin, William
To: Madison, James



Sir  (seal:)
Consulate of the United States Trieste 30th June 1807

I had this honor on the 1 Jany and since that time am deprived of any letters from you.
Included is the report of Vessels arrived in this district the last six months.
This Port and its dependences continuing shut to British and Russian ships, the commerce of it has been much interrupted the last six Months, in consequence of the British edict of the 7th. January, which subjects Neutral Vessels to capture bound from one Port to another, both which Ports British Ships are prevented trading at.  The whole Commerce between this Port, Spain France and its dependencies is consequently interdicted, together with the whole trade of Turkey, which as well as being prohibited by the British Edict, the Russian Admiral Commanding in the Archipelago has declared the whole Turkish dominions in a state of blockade.  Our ships bound hither directly from America have rarely been interrupted, a single instance to the contrary is that of the American, Captain Benjamin Houston belonging to Baltimore, captured and carried into Malta by a Privateer  The Ship has been restored, but the Cargo (as I have every reason to believe belonging intirely to Citizens of the United States) has been held to further proof in consequence of no documents being found on board to prove that the Voyage was not a continuation of an illegal expedition from an Enemys property
The Austrian Government continues its professions of neutrality altho’ at the same time it has a most formidable Army on foot that it appears prepared either for war or peace & probably will be regulated by future Events.  The French are at present calculated to have very few troops in this neighborhood, either on the Venice or Dalmatian side of the Gulph.  The British keep the Port of Venice strictly blockaded by a squadron of light Vessels.  On the side of Turkey the Sirvians appear to be making progress, and a junction is expected to be made between their Army, and that of the Russians in Walachia.
The Squadron of Russian Ships that prior to the Turkish war made their Cruizing station chiefly in this Gulph have since that period made it in the Archipelago.  At the same time Corfu continues a place of rendezvous, as well for the Russians as British, and the former power maintain a considerable number of troops on that Island.
Bocchi di Cattaro still remains in the possession of the Russians, and the inhabitants of that place have sent out many Privateers under the Russian Flag: the Austrian troops that were sent to take possession of it, after being upwards of Six Months on an Island in the Neighborhood, returned here a short time since without having acted in any manner for the recovery of the place.
The Currancy of this Country continues to fluctuate with political Circumstances, and is become a complete system of stock jobbing.  At this moment the florin is only worth twenty two Cents of the United States, and Government having advanced the price of their mineral productions in florins, to their former effective value, it would appear, that they themselves, had no idea of the Currency improving in value.  I have the Honor to be with perfect Respect and Consideration Sir, Your very Obedient Servant

Will. Riggin

